Citation Nr: 9911015	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to March 
1943.  He died on July [redacted], 1996.  The appellant 
is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 

FINDINGS OF FACT

1.  The veteran died on July [redacted], 1996 at age 78 
years due to a metastatic carcinoma of the abdominal cavity.  

2. There is no medical evidence that adenocarcinoma of the 
abdominal cavity was present during the veteran's active 
service or within the year following his separation from 
service. 

3.  There is no competent evidence that the veteran was 
exposed to ionizing radiation during active service.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  There is no competent medical evidence either linking the 
veteran's cause of death, adenocarcinoma of the abdominal 
cavity, to his period of active service, or indicating that a 
disability of service origin caused or materially or 
substantially contributed to his death.




CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service connected or compensable disability.  In order 
for service connection for the cause of a veteran's death to 
be granted, it must be shown that a service connected 
disorder caused death, or substantially or materially 
contributed to death.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).  A service connected disorder is one 
which was incurred in or aggravated by active service, or is 
one of certain enumerated diseases which was manifested to a 
compensable degree within a presumptive period after the 
veteran's separation from active duty.  A malignant tumor 
which is manifested to a compensable degree within one year 
of separation from service may be presumed to have been 
incurred in service.  38 C.F.R. § 3.309(a).  Certain forms of 
cancer which become manifested in a radiation-exposed veteran 
at any time after service may be presumed to have been 
incurred in service.  38 C.F.R. § 3.309(d).

Before reviewing the merits of any claim, the initial 
question to be considered is whether the appellant has 
presented a well grounded claim.  In this regard, the 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded; that is, the claim must be plausible 
or capable of substantiation. See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection for the cause of 
a veteran's death is one which justifies a belief by a fair 
and impartial individual that it is plausible that the 
veteran's death resulted from a disability incurred in or 
aggravated by service, on a direct or presumptive basis. 
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required in 
order for the claim to be well grounded. Grottveit, 5 Vet. 
App. at 93, LeShore v. Brown, 8 Vet. App. 406, 408 (1995).  A 
claimant cannot meet this burden simply by presenting lay 
testimony, because laypersons are not qualified to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

The veteran's death certificate shows he died on July [redacted], 
1996 at the age of 78 due to a metastatic adenocarcinoma of the 
abdominal cavity; no approximate time interval between onset 
and the time of death was provided.  At the time of his 
death, the veteran was not service connected for any 
disability. (A rating decision in April 1945 granted service 
connection for polyposis of the colon.  However, a rating 
decision in January 1948 severed service connection, on the 
basis that polyposis of the colon had pre-existed service and 
not been aggravated by service.  A Board decision in July 
1951 denied restoration of service connection for polyposis 
of the colon).

The veteran's service medical records are entirely negative 
for any complaints, diagnosis or treatment of adenocarcinoma 
of the abdominal cavity.  Furthermore, there is no indication 
in the service medical or personnel records that the veteran 
was exposed to any agent, such as ionizing radiation, which 
may have been implicated in the development of adenocarcinoma 
of the abdominal cavity many years after service. In this 
connection, the Board notes that the appellant has not 
alleged, and there is no evidence to demonstrate, that the 
veteran was radiation-exposed during active service, under 
the criteria of 38 C.F.R. § 3.309(d).

At a VA examination in February 1947, on examination of the 
veteran's abdomen, there was no evidence of tenderness, 
masses, an enlarged spleen, or an enlarged liver.

Treatment records from a VA Medical Center dated from July 
1947 to September 1961, and reports by private physicians in 
March 1951 and August 1961, concerning their treatment of the 
veteran, principally related to the veteran's colon 
condition.  Those records and reports did not contain any 
evidence linking adenocarcinoma of the abdominal cavity, the 
cause of the veteran's death, to his period of active 
service.  Nor did those records and reports indicate in any 
way that a disability of service origin caused or contributed 
to the development of adenocarcinoma of the abdominal cavity 
many years later.

After careful review of the evidence of record, the Board 
finds that there is no competent medical evidence that 
metastatic adenocarcinoma of the abdominal cavity, the cause 
of the veteran's death in 1996, was related to his period of 
active service, or that a disability of service origin caused 
or materially or substantially contributed to his death. The 
Board finds that there is no competent medical evidence that 
the veteran developed a malignant tumor within one year of 
separation from service.  In addition, the Board finds that 
there is no evidence whatsoever that the veteran was a 
radiation-exposed veteran, as defined in 38 C.F.R. 
§ 3.309(d). 

The Board finds that the only evidence in support of the 
appellant's belief that the veteran's death was service-
related are her own statements.  The Board does not question 
the sincerity of her belief.  However, as a layperson, the 
appellant is not qualified to express an opinion regarding 
the time of onset or medical causation of metastatic 
adenocarcinoma of the abdominal cavity, the cause of the 
veteran's death. Espiritu.  As it is the province of trained 
health care professionals to make judgments which require 
medical expertise, Jones v. Brown, 7 Vet. App. 134, 137 
(1994), the opinion of the appellant may not serve to make 
her claim well grounded.  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).

In sum, because there is no competent medical evidence of a 
connection between the cause of the veteran's death and his 
period of service or a disability of service origin, her 
claim of service connection for the cause of the veteran's 
death must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).

Section 5107(a) of the U.S. Code requires VA to assist a 
claimant in developing the facts pertinent to a well grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  However, the 
burden to submit evidence sufficient to establish a "well 
grounded" claim is the claimant's alone. VA does not have a 
duty to assist a claimant until he or she meets his or her 
burden of establishing a "well grounded" claim. Epps.  In 
the instant case, the Board finds that the appellant has not 
met her initial burden of presenting a well grounded claim.  
Therefore, VA has no further duty to assist the appellant in 
developing the record to support her claim of entitlement to 
service connection for the cause of the veteran's  death.

The Board recognizes that the claim of entitlement to service 
connection for the cause of the veteran's death is being 
disposed of in a manner which differs from that used by the 
RO.  The RO denied the appellant's claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but  rather, as here, proceeds to adjudication on 
the merits, there is no prejudice to the veteran solely from 
the omission of the well-grounded analysis."  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for the cause of the veteran's death 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views it discussion as sufficient to inform the 
appellant of the elements necessary to present a well-
grounded claim for service connection for the cause of the 
veteran's death, and the reasons why the current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



